DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, claims 1-5 in the reply filed on 04/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 found in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al (US 20180218840 and hereinafter Watabe ‘840) in view of Sakurai et al (US 20190237255 and hereinafter Sakurai ‘255).
In regards to claim 1, Watabe '840 discloses a ceramic electronic device comprising: a multilayer structure (portion of 11 between cover layers 17 as seen in FIG. 3) in which each of a plurality of dielectric layers (dielectric ceramic layers described in [0053]) and each of a plurality of internal electrode layers (12 & 13 - FIG. 2; [0053]) are alternately stacked (seen in FIGs. 2 & 3), a main component of the dielectric layers being ceramic (described in [0053]), the multilayer structure having a rectangular parallelepiped shape (seen in FIGs. 1-3), the plurality of internal electrode layers being alternately exposed to a first end face (leftward face of 11 as seen in FIG. 3) and a second end face (rightward face of 11 as seen in FIG. 3) of the multilayer structure (seen in FIG. 3), the first end face facing with the second end face (seen in FIG. 3),
wherein a ceramic protection section (17 & 18 - FIG. 2; [0046]) includes a cover layer (17 - FIG. 2; [0046]) and a side margin (18 - FIG. 2; [0046]), wherein the cover layer is provided on at least one of an upper face and a lower face in a stacking direction (Z as seen in FIGs. 2 & 3) of the multilayer structure (seen in FIG. 3), wherein, in the multilayer structure, the side margin is a section covering edge portions to which the plurality of internal electrode layers extend toward two side faces other than the first end face and the second end face (seen in FIG. 2), wherein a main component ceramic of the ceramic protection section is a ceramic material having a perovskite structure expressed as a general formula ABO3 (described in [0053] & [0055], noting that a material having a composition system similar to that of the capacitance unit 16 may be used as a material forming the cover layers 17 and side margins 18), wherein an A site of the perovskite structure includes at least Ba (described in [0053]), wherein a B site of the perovskite structure includes at least Ti and Zr (described in [0053] & [0054]). Watabe '840 fails to explicitly disclose wherein a Zr/Ti ratio which is a molar ratio of Zr and Ti is 0.010 or more and 0.25 or less, wherein an A/B ratio which is a molar ratio of the A site and the B site is 0.990 or less.
Sakurai '255 discloses wherein a Zr/Ti ratio which is a molar ratio of Zr and Ti is 0.010 or more and 0.25 or less (described in [0009] & Table 1, noting a Zr/Ti molar ratio between 0.031 (= 0.03/(1-0.03)) and 0.429 ( =0.3/(1-0.3))), wherein an A/B ratio which is a molar ratio of the A site and the B site is 0.990 or less (described in [0032] & Table 1, noting that A/B may be between 0.95 and 1.0).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Watabe '840 such that a Zr/Ti ratio which is a molar ratio of Zr and Ti is 0.010 or more and 0.25 or less, wherein an A/B ratio which is a molar ratio of the A site and the B site is 0.990 or less, as taught by Sakurai '255, in order for the dielectric composition to have particularly good insulation resistance (IR) property ([0017]) while avoiding abnormal crystal growth and declined high temperature accelerated lifetime ([0032]) and in order to increase production efficiency and to suppress internal stress (Watabe '840: [0055]).

In regards to claim 2, modified Watabe '840 further discloses wherein Vickers hardness of a surface of the ceramic protection section is 600 or more (the average particle size of dielectric particles are indicated in Sakurai '255: [0071] to be in a size range of 0.8 to 1.5 µm and are indicated in [0095] to be have sufficient densification and would therefore have an inherent Vickers hardness of 600 or more).

In regards to claim 3, modified Watabe '840 further discloses wherein an average crystal grain diameter of a surface of the ceramic protection section is 2.0 µm or less (described in Sakurai '255: [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Watabe '840 such that an average crystal grain diameter of a surface of the ceramic protection section is 2.0 µm or less, as taught by Sakurai '255, in order to obtain a capacitor having excellent lifetime property of the insulation resistance even under a high electric field intensity.

In regards to claim 4, modified Watabe '840 further discloses wherein a main component of the internal electrode layers is Ni or Cu (described in Watabe '840: [0052]).

In regards to claim 5, modified Watabe '840 further discloses wherein a main component ceramic of a capacity section (Watabe '840: portion of section 16 in which the alternating internal electrodes face each other) is the same as that of the ceramic protection section (described in [0055]), wherein the capacity section is a section in which a set of internal electrode layers exposed to the first edge face of the multilayer structure face with another set of internal electrode layers exposed to the second edge face of the multilayer structure (seen in FIG. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11289272 – Column 4, Lines 21-26
JP 2009035431 – [0016] and Table 1 of translation
US 20160027587 – [0023], [0060] & Table 1
US 9275797 – Table 1 and Column 4, Lines 59-63
US 6043974 – Column 2, Lines 1-13

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848